MEMORANDUM **
Robert Alexander Mora appeals from his jury trial conviction for possession of body armor by a violent felon, in violation of 18 U.S.C. §§ 931 and 924(a)(7). We have jurisdiction under 28 U.S.C. § 1291, and we reverse.
Mora contends that there was insufficient evidence to support the guilty verdict in this case. We agree. No rational juror *344could find, based on the evidence the government presented at trial, that the body armor had been offered for sale in interstate commerce. See Jackson v. Virginia, 448 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.